Citation Nr: 1027287	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease, to 
include as due to exposure to environmental hazards.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from February 1971 to May 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim.

This claim was previously remanded by the Board in December 2007 
and February 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The appellant provided testimony at a hearing before a Veterans 
Law Judge in August 2007.  That Veterans Law Judge has since 
retired from the Board.  The appellant is entitled to a hearing 
with a Veterans Law Judge who will decide his appeal.  See 38 
U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2009).  The 
Board notified the appellant of his right to another hearing in 
June 2010.  In July 2010, the appellant requested to attend a 
Travel Board hearing at the RO before a Veterans Law Judge in 
connection with his appeal.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to 
schedule the appellant for a Travel Board 
hearing.  After the hearing has been held, 
or if the appellant fails to report for 
the hearing or withdraws the hearing 
request, the case should be returned 
directly to the Board for further 
consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2009).


